IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISIQN

JOSE L. DIAZ,

Petitioner,
Civ. No. 2:17-cv-0482

Crim. No. 2:13-cr-154(12)
v. CHIEF JUDGE SARGUS
Magistrate Jddge King

UNITED STATES QF AMERICA,

Respondent.

M

Petitioner, a federal prisoner, filed a motion under 28 U.S.C.
§2255 to Vacate, set aside, or correct his Sentence. Mbtion to
Vacate, ECF No. 341. On October 10, 2018, the United States Magistrate
Judge recommended that Petitioner's claims be denied as time-barred
and that this action be dismissed. Report and Recommendation, ECF No.
348. Although the parties were advised of their right to object to
that recommendation and of the consequences of their failure to do so,
there has been no objection.

Having reviewed the record in this action, see 28 U.S.C. §
636(b), Fed. R. Civ. P. 72(b), the Court ADOPTS AND AFFIRMS the Report
and Recommendation, ECF No. 348. Petitioner's claims are denied as
time-barred and this action is DISMISSED.

Pursuant to Rule 11 of the Rules Governing Section 2255
Proceedings for the United States District Courts, the Court now
considers whether to issue a certificate of appealability. See 28
U.S.C. § 2255(d). When a claim has been denied on the merits, a

certificate of appealability may issue only if the petitioner “has

made a substantial showing of the denial of a constitutional right.”
28 U.S.C. § 2253(c)(2). In order to make a substantial showing of the
denial of a constitutional right, a petitioner must show “that
reasonable jurists could debate whether (or, for that matter, agree
that) the petition should have been resolved in a different manner or
that the issues presented were ‘adequate to deserve encouragement to
proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000)(quoting
Barefoot V. Estelle, 463 U.S. 880, 893 n. 4 (1983)). When a claim has
been denied on procedural grounds, a certificate of appealability may
issue if the petitioner establishes that jurists of reason would find
it debatable whether the petition states a valid claim of the denial
of a constitutional right, and that jurists of reason would find it
debatable whether the district court was correct in its procedural
ruling. Slack, 529 U.S. at 484.

Upon review of the record, this Court is persuaded that
reasonable jurists could not debate whether Petitioner’s claims should

have been resolved differently. Therefore, the Court DECLINES to issue

a certificate of appealability.

0 "‘)‘ " o\'Z
Date Edmun . Sargus, Jr.
Chief nited States District Judge

 

